IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CROWN CASTLE NG EAST LLC AND                  : No. 447 MAL 2018
PENNSYLVANIA-CLE LLC,                         :
                                              :
                    Respondents               : Petition for Allowance of Appeal from
                                              : the Order of the Commonwealth Court
                                              :
             v.                               :
                                              :
                                              :
PENNSYLVANIA PUBLIC UTILITY                   :
COMMISSION,                                   :
                                              :
                    Petitioner                :


                                        ORDER



PER CURIAM

      AND NOW, this 3rd day of January, 2019, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by Petitioner, are:


      (1)   Did the Commonwealth Court err in holding, based on its misinterpretation
            and misapplication of a federal court case, that the PUC was not entitled to
            deference as to its expert interpretation of its enabling statute?

      (2)   On a question of first impression involving the jurisdictional status of
            operators of Distributed Antenna Systems, did the Commonwealth Court
            commit an error of law by determining that the PUC’s interpretation of the
            definition of “public utility” and the statutory exclusion for wireless service
            was inconsistent with the statutory language and rules of statutory
            construction?

      (3)   Did the Commonwealth Court commit an error of law by determining that
            the Commission’s finding that Distributed Antenna Systems are not
            jurisdictional public utilities was inconsistent with the Commonwealth
            Court’s precedent and federal law?